IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JOHN M. PERGOLESE AND PEGGY               : No. 324 MAL 2017
DOUD PERGOLESE                            :
                                          : Petition for Allowance of Appeal from
           v.                             : the Order of the Superior Court
                                          :
THE STANDARD FIRE INSURANCE CO.,          :
ONE OF THE TRAVELERS INSURANCE            :
COMPANIES D/B/A TRAVELERS                 :
PROPERTY CASUALTY AND                     :
TRAVELERS GROUP                           :
                                          :
                                          :
PETITION OF: THE STANDARD FIRE            :
INSURANCE CO.                             :
                                          :
                                          :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of October, 2017, the Petition for Allowance of Appeal is

DENIED.